Title: To Thomas Jefferson from John George Jackson, 2 March 1805
From: Jackson, John George
To: Jefferson, Thomas


                  
                     Dear Sir— 
                     Washington March 2d 1805
                  
                  About ten Millions of acres of land in the district I represent, are claimed by the “Indiana Company” in virtue of a grant from the Indians with which you are acquainted; the importance of the stake has induced us to investigate the grounds of our title, as well as those of the Company; & it has resulted in a discovery that independant of the objection that Individuals cannot purchase the indian title, or preemptive right, without the approbation of the Government within whose limits the lands lie—the lands in question were ceded by the six nations in the year 1744, & that the treaty of cession was confirmed at Logstown in 1752, whereas the claim of the “Company” is predicated on a cession to them in the year 1779—The Confirmation at Loggstown can not be found, & I have been informed that you are well acquainted with all the documents upon this subject—I enclose an extract from the Journal of the Virginia Legislature of Novr. 6th 1753—and I will esteem it as a particular favor if you will honor me with such information as you may have Your most obt. Servt.
                  
                     J G Jackson 
                     
                  
               